*529
ORDER

PER CURIAM.
Defendant, Antoine King, appeals from the judgment entered after a jury trial convicting him of two counts of first-degree murder, two counts of armed criminal action, one count of first-degree robbery, and one count of first-degree assault. He was sentenced to life imprisonment without the possibility of parole for each murder count, 30 years for each armed criminal action count, 30 years for robbery, and 15 years for assault, all sentences to run consecutively.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).